DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are currently pending and have been fully considered.
3.	The following corrected notice of allowability is to correct the previous examiner’s amendment.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct minor grammatical informalities in claims 1 and 3.

5.	Please amend the application as follows:
	- Claim 1, Line 10: the fast charge graphite having a lattice constant equal to or larger than 0.3374
	- Claim 3, Line 1: The battery of claim 1, wherein the fast charge graphite has particle sizes of

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-13 are in condition for allowance because the prior art does not teach or suggest the claimed fast charge lithium ion battery comprising the specified fast charge graphite-based anode.
	The closest prior art reference is considered to be Kawai et al. (US 2009/0311599 A1).	Kawai et al. teach [0020-0022] a negative electrode material for a rechargeable battery comprising a graphite particles that have a G-band composite peak comprising peaks in the vicinity of 1600 cm-1, and 1580 cm-1, respectively, and at least one peak in the vicinity of a D-band at 1380 cm-1, in Raman spectroscopic analysis using argon laser Raman scattering light at a wavelength of 514.5 nm, an interlayer distance of a lattice plane, d002, obtained by wide-range X-ray diffraction, being in a range of 0.335 to 0.337 nm. 
	Kawai et al. however do not teach or suggest the fast charge graphite-based anode wherein the anode includes an anode current collector and a fast charge graphite layer deposited on at least one surface of the anode current collector, the fast charge graphite having a lattice constant equals to or larger than 0.3374 nm; the fast charge graphite also having a D-band to G-band integrated area ratio (ID/IG) in a range of 0.03-0.3, with a peak intensity of the G-band integrated area in a range of 1300-1400 cm-1 and a peak intensity of the D-band integrated area in a range of 1530-1650 cm-1 as measured by Raman spectroscopy at a laser wavelength of 633 nm and the fast charge graphite also having a surface morphology of a plate-like crystal structure under a scanning electron microscope.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEWART A FRASER/Primary Examiner, Art Unit 1724